AUSTIB;,   ~1. TEXAS.

 WILL   WILSO,N
AITORWlcY GI*‘NEIMp         March 18, 1957
           ~, I. .,-J~,
         Hon&abl4i&. E. Winfree; ChalFman~
         Committee tinCrlminal'Jurieprudenoe
         Houae'of Representatives
         Au&in, Texas
                                        Opinion MO. ~~-65,
                                        Rer    Constltutionalltg
                                               of Howe Bill 72
                                               amending.juvenile
                                               statutea, as redrafted.
         Dear Mr. 'Wlnfree:
                Your inquiry cbncerning the aotiatltutionalitgof
         House Bill 72 after redraft.or aniendnient
                                                  by striking out
         garagraphe2, 3 and 4 in Seo. 3 begiivling'wlth the words
          If a ohild" atidending wLth the words "an adult", in-
         sertlng In lieu thereof the following:
                         "If a ohlld 16 ~yearsof age or older
                  is'ohargedwith the offense of murder, rape;
                  robbery.witha dangerous weapon; castration,
                  malming,'d.i~figurement, or assault with in-
                  tent to oommlt any of the above enunierated
                  offenses thKaourt shall certify such child
                  for prbjxir okiihinalprooeedinga in any court,
                  which riouldhave jurisdictionof the offeinse,
                  if~ocimmltted by an adults;but no child'under
                  sixteen (16) years of age shall be so oerti-
                  fled.
                        "Upon certifloatlontd the',Dlptrict
                  Judge having jurisdictionund6r the'~',provl-
                  slons of this Act, the child will be sub'jeot
                  to the aotion of the Grand Jury 88 if the'
                  child were an adult. The DlritrlotJudge may
                  grant or deny bail on the same basis as bail
                  Is granted or denied In all other criminal
                  oases.
                        "If the Grand Jury rettine an indlct-
                  ment, the ohlld shall be subject to the penal
                  laws of this state and tried in aocordance~with
                  the Penal Code and the Code of Criminal Pro-
                  oedure as If the ohlld were an adult.
                                  ‘,




Honorable H. E. Vlnfree, Chairman, page 2, w-65

             "If the first GraMi JurJrempanelled
       after a ohild has been certified to the
       DistrltitJudge 'havingjuriidictlotif&ills
       to tieturti'ari
                    indiotment,euohahild shall~
       th&reaft&r'be'dealtwith-a8 a 'juaenile'~'
                                               "
       except iti.oaseKwherethe ohild tiy'therb-
       after stiitid
                   acaused of'one-or niore'bfthe
       orlniesheretofbtieenumerated
                                ., In this sdo-
       tlon of this Act."
                                               :
has been received.
       I$ &o&&pinion    .thatthe objeotions to Hci&3e'~:Blll
72,                      'No.'W-39, have~'be.en'
    aa sbt .outin Opiriion                    &red by I
                           that‘atianiended,or'%diaftld;
the suggested atiqidtient'&hd
House.Bill.72 ,is'notsubjeot to constitutionalobjections.

                      su-
      4~     gouse,Bill'72, as amended"
             ok redrafted a&'herelyiaboVe   :
             eet forth, is oonet~tgtlonal.;,
                            Youra <er~y,trulg,
                            WILL WILSON




APPROVED:
OPINION COMMITTEE
8. GrtidyChandler
Chairman